Mr. Justice Gray,
after stating the case as above reported, delivered the opinion of the court.
After the case had been heard and decided upon its merits, the plaintiff could not .file a disclaimer in court, or introduce new evidence upon that or any other subject, -except at a rehearing granted by the court, upon such terms as it thought fit to impose. The granting or refusal, absolute or conditional, of a rehearing in equity, as of a new trial at law, rests in the discretion of the court in which the case has been heard or tried, and is not a subject of appeal. The terms imposed as a condition precedent to a rehearing not having been complied with, the disclaimer was not in the case.
The construction which the court gavé to the claims of the patent as-originally issued was indisputably correct. So construed, it is' hardly denied by the plaintiff, and is conclusively proved by the evidence, that the patent is void for want of novelty.

Decree affirmed.